Citation Nr: 0005374	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-03 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for service-connected residuals of a 
fragment wound to the left (minor) elbow with retained 
foreign body.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from July 1968 to March 1970.  


REMAND

On a VA Form 9, received in March 1998, the veteran checked 
the box indicating that he wished to appear at a hearing 
before a member of the Board at the RO.  The veteran also 
indicated that he wanted a hearing before the hearing officer 
at the RO.  While a personal hearing was conducted at the RO 
in June 1998, the veteran did not withdraw his request for a 
hearing before the Board.  

In February 2000, the Board issued a letter to the veteran 
requesting that he clarify whether he wanted a hearing before 
the Board and, if so, whether he wanted the hearing held in 
Washington, D.C., or a Travel Board hearing at the RO.  In a 
letter received later the same month, the veteran indicated 
that he wanted a hearing before a member of the Board at the 
RO.  

Inasmuch as the veteran's request for a Board hearing has not 
yet been accomplished, the appeal is referred back to the RO 
for appropriate action.  

Accordingly, this case must be REMANDED to the RO for the 
following:  

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


